                                                                  JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                          WESTERN DIVISION



DWAYNE ELLIS,                          Case No. CV 18-10801-DFM

         Petitioner,                   JUDGMENT

             v.

WILLIAM JOE SULLIVAN,

         Respondent.



      Pursuant to the Court’s Opinion and Order Granting Respondent’s
Motion to Dismiss,
      IT IS ADJUDGED that the Petition is denied and this action dismissed
with prejudice.


Date: February 26, 2020                 ___________________________
                                        DOUGLAS F. McCORMICK
                                        United States Magistrate Judge
